          Case 1:19-cv-06660-LGS Document 29 Filed 02/24/20 Page 1 of 12



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------ X                 2/24/2020
                                                              :
 JOHN DOE #1, et al.,                                         :
                                              Plaintiffs, :
                                                              :     19 Civ. 6660 (LGS)
                            -against-                         :
                                                              :   OPINION AND ORDER
 THE COLLEGE BOARD,                                           :
                                              Defendant. :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        Plaintiffs bring this action against Defendant, the College Board, for breach of contract,

breach of implied covenant of good faith and fair dealing, breach of fiduciary duty, common law

fraud, due process and tort-based claims for negligent infliction of emotional distress, in

connection with Defendant’s cancelation of scores from the May 4, 2019, SAT exam. Plaintiffs

also seek a declaratory judgment invalidating the arbitration agreement between the parties.

Defendant brings this unopposed motion to compel arbitration and stay the case. For the

following reasons, Defendant’s motion is granted.

        BACKGROUND

        A.       Factual Background

        The following facts are taken from the Complaint, Defendant’s memoranda of law

regarding its motion to compel arbitration and other submissions. See Nicosia v. Amazon.com,

Inc., 834 F.3d 220, 229 (2d Cir. 2016).

        Defendant is a non-profit corporation organized and existing under the laws of the State

of New York. Defendant owns and administers the SAT exam, both domestically and

internationally. Plaintiff “John Doe #1” is a U.S. citizen parent filing this action on behalf of his

high-school-age child who took the May 4, 2019, SAT exam at an unspecified location. Plaintiff
         Case 1:19-cv-06660-LGS Document 29 Filed 02/24/20 Page 2 of 12



“Jane Doe #2” is a U.S.-citizen high-school student who sat for the May 4, 2019, SAT exam in

Cairo, Egypt. Plaintiffs “John and Jane Doe #3 through #100” are Egyptian citizens who also sat

for the May 4, 2019, SAT exam in Egypt and other Middle Eastern countries. The Complaint

does not make particularized allegations with respect to the age of any Plaintiff, either at the time

of exam registration or at the time the action was filed.

       The SAT exam is a standardized educational test used by post-secondary institutions

around the world in making admissions decisions. In order to take the SAT exam, students

register online via Defendant’s website, or by mail using paper forms. Students must register on

their own behalf; a parent or counselor cannot register for them. During this process, students

are provided access to the Student Registration Booklet, which includes information about

registration and test day information. The registration process requires student test takers to

agree -- by either signing or “clicking” -- to Terms and Conditions (“the T&C”), which include

provisions from the Student Registration Booklet. The T&C notes Defendant’s obligation to

provide every student taking the exam with a “fair and equitable opportunity to demonstrate

college readiness” in connection with Defendant’s exam security and fairness policies that are

“designed to prevent anyone from gaining an unfair advantage on SAT tests.”

       The T&C contains the following arbitration agreement (“the Arbitration Provision”):

       Other than disputes involving an “Invalid Scores” review (discussed in the
       “Invalid Scores” section) or infringement of the College Board’s intellectual
       property rights, all disputes against the College Board and/or any or all of its
       contractors, that relate in any way to registering for or taking the SAT, including
       but not limited to requesting or receiving test accommodations, score reporting,
       and the use of test taker data, shall exclusively be resolved by a single arbitrator
       through binding, individual arbitration administered by the American Arbitration
       Association (“AAA”), under the AAA Consumer Arbitration Rules in effect at the
       time a request for arbitration is filed with the AAA. Copies of the AAA Rules can
       be located at www.adr.org. Unless the parties mutually agree otherwise, the seat
       and the place of the arbitration shall be New York, New York. The parties agree
       that the Federal Arbitration Act (“FAA”), 9 U.S.C. § 1 et seq. governs this

                                                  2
         Case 1:19-cv-06660-LGS Document 29 Filed 02/24/20 Page 3 of 12



       provision, and it is the intent of the parties that the FAA shall pre-empt all State
       laws to the fullest extent permitted by law. No arbitration may be maintained as a
       class action, and the arbitrator shall not have the authority to combine or
       aggregate the disputes of more than one individual, conduct any class proceeding,
       make any class award, or make an award to any person or entity not a party to the
       arbitration, without the express written consent of the College Board.

The T&C also contains a section labeled “Grounds For Score Cancelation,” which states:

       Defendant reserve[s] the right to dismiss test takers, decline to score any test,
       and/or cancel any test scores when, in our sole discretion, as applicable, a testing
       irregularity occurs; there is an apparent discrepancy in the test taker’s
       identification; a test taker is improperly admitted to the test center; a test taker has
       engaged in misconduct (see Misconduct section below); based on a test taker’s
       testing history the validity of the score is suspect; or the score is deemed invalid
       for another reason, including, but not limited to, discrepant handwriting, unusual
       answer patterns, or plagiarism.

       The Grounds for Score Cancelation contains subsections identifying specific conduct that

may result in score cancelation. These include, “Testing Irregularities” (e.g., cancelation based

on irregular circumstances associated with the administration of a test, including evidence of

possible advanced knowledge of secure test content); “Misconduct” (e.g., cancelation based on

attempting to give or receive assistance, including by copying or through the use of an answer

key); “Testing History” (i.e., cancelation based on a particular test taker’s testing history); and

“Invalid Scores” (e.g., cancelation based on conduct involving unusual answer patterns). Some

subsections also contain specific remedies in the event such conduct occurs. For example, unlike

all other subsections, the Invalid Scores subsection provides that, before a test taker’s scores are

canceled, Defendant must “notify the test taker in writing (via email if possible) about our

concerns, let the test taker submit information addressing them, and consider any information

submitted.” However, the Invalid Scores subsection also explains that “[i]f at any time before,

during, or after a review of questionable scores we find that test misconduct has [also] occurred,

we may treat the matter under our misconduct procedures.” In this scenario, Defendant is not



                                                  3
         Case 1:19-cv-06660-LGS Document 29 Filed 02/24/20 Page 4 of 12



obligated to give the test taker the opportunity to submit additional information. The Invalid

Scores subsection also provides that Defendant has “sole discretion in determining whether to

treat potential testing violation under this section or the Misconduct section above.” Finally, the

Invalid Scores subsection states that when “substantial evidence still exists that scores aren’t

valid [for conduct classified within the Invalid Scores subsection] . . . the arbitration option is

available only for tests administered in the United States and U.S. territories.”

       After each SAT exam administration, Defendant analyzes all testing data to identify

possible violations of its test-security procedures, abnormal scoring patterns and other indicators

of potential misconduct or score invalidity, and then determines whether scores should be

released, cancelled or subjected to further review. If Defendant determines that the conduct of

certain test takers falls under the Misconduct section, administrators may recommend that their

scores be cancelled. These recommendations are reviewed by senior test administrators and, if

recommendations are approved, Defendant then contacts students and informs them that their

scores have been canceled or withheld, among other potential outcomes.

       Defendant’s analysis of testing data for the May 2019 SAT identified indicia of suspect

behavior in a geographically proximate cluster of several hundred test takers in the Middle East,

including Plaintiffs, with statistically unlikely overlapping answer patterns. The resulting scores

were therefore suspicious and required further investigation. Defendant found online discussion

of misconduct at test sites in Egypt and other sites in the Middle East. Defendant’s observers at

test sites, and on-the-ground test administrators, also found (and confiscated) various cheat

sheets with answer keys written on the clothing of test takers, their calculator covers and

admission tickets.




                                                  4
           Case 1:19-cv-06660-LGS Document 29 Filed 02/24/20 Page 5 of 12



          This initial cluster included approximately several hundred test takers Defendant believed

had engaged in some form of test misconduct. Evidence of misconduct included: “(1)

remarkable answer similarities with groups of other test takers; (2) regional patterns of such

matching answers; (3) incidents of test misconduct in the Middle East in connection with this

administration; (4) prior misconduct among some of the test takers; and (5) perfect or near-

perfect matches with correct and incorrect answers on confiscated answer keys.” According to

Defendant, the statistical significance of some of these events occurring -- without inappropriate

activity by test takers -- is less than one in one hundred million. Of this cluster, Defendant then

determined, based on review of evidence in each case, that the conduct of certain test takers,

including Plaintiffs, fell under the Misconduct section, rather than the Invalid Score section, and

therefore did not permit Plaintiffs to submit additional information because of the irrefutable

evidence of impropriety. According to the terms of the Misconduct section, test administrators

recommended that Plaintiffs’ scores be cancelled, and then senior test administrators made the

final decision, based on the overwhelming and irrefutable evidence of misconduct.

          Upon receiving an email notification that their scores had been canceled because

Defendant had “determined a violation of [their] test security policies,” Plaintiffs filed this

action.

          B.     Procedural History

          Plaintiffs also sought in this action a temporary restraining order and preliminary

injunction to compel Defendant to release the canceled SAT scores. Following a show cause

hearing, the Court denied Plaintiffs’ motions and directed Plaintiffs either to consent to

arbitration or propose a briefing schedule for Defendant’s forthcoming motion to compel

arbitration. Plaintiffs declined to consent to arbitration in a letter explaining their rationale.



                                                   5
         Case 1:19-cv-06660-LGS Document 29 Filed 02/24/20 Page 6 of 12



Defendant filed a motion to compel arbitration. Despite having their request for an extension

granted, Plaintiffs did not file a response. Plaintiffs did address the issue of arbitration in their

above-referenced letter and in the Complaint. Following an order from the Court inviting the

parties to submit further evidence, Defendant filed an affidavit substantiating the factual

representations defense counsel made at the July 18, 2019, hearing on Plaintiffs’ temporary

restraining order, and Plaintiffs filed a response affidavit.

        STANDARD

        The Federal Arbitration Act (“FAA”) embodies a national policy favoring arbitration

based on the desire to preserve the parties’ ability to arbitrate, not litigate, their disputes.

Doctor’s Assocs., Inc. v. Alemayehu, 934 F.3d 245, 250 (2d Cir. 2019). Any doubts concerning

the scope of arbitrable issues should be resolved in favor of arbitration. Holick v. Cellular Sales

of New York, LLC, 802 F.3d 391, 395 (2d Cir. 2015); accord Coscarelli v. ESquared Hosp. LLC,

364 F. Supp. 3d 207, 215 (S.D.N.Y. 2019). In determining whether an action is arbitrable, a

court must consider (1) whether the parties agreed to arbitrate and, if so, (2) whether the scope of

the arbitration agreement encompasses the claims at issue. Holick, 802 F.3d at 394; accord

Coscarelli, 364 F. Supp. 3d at 215. The threshold question of whether the parties agreed to

arbitrate is a matter of contract, determined by state law. Holick, 802 F.3d at 395 n.9; accord

Coscarelli, 364 F. Supp. 3d at 215.

        Proceedings must be stayed once the district court is “satisfied that the parties have

agreed in writing to arbitrate an issue or issues underlying the district court proceeding.”

Nicosia, 834 F.3d at 229. In deciding a motion to compel arbitration, courts apply a “standard

similar to that applicable for a motion for summary judgment.” Id. Courts must “consider all

relevant, admissible evidence submitted by the parties and contained in pleadings, depositions,



                                                    6
         Case 1:19-cv-06660-LGS Document 29 Filed 02/24/20 Page 7 of 12



answers to interrogatories, and admissions on file, together with . . . affidavits,” and must “draw

all reasonable inferences in favor of the non-moving party.” Id.

       Under New York law, the general rule is that a party who executes a contract is

considered bound by its terms, absent a showing of fraud, duress or similar wrongful act by the

other contracting party. Kutluca v. PQ New York Inc., 266 F. Supp. 3d 691, 701 (S.D.N.Y.

2017); see Gillman v. Chase Manhattan Bank, N.A., 534 N.E.2d 824, 828-29 (N.Y. 1988).

“‘[G]enerally applicable contract defenses, such as fraud, duress, or unconscionability, may be

applied to invalidate arbitration agreements.’” Ragone v. Atl. Video at Manhattan Ctr., 595 F.3d

115, 121 (2d Cir. 2010) (applying New York law) (quoting Doctor’s Assocs., Inc. v. Casarotto,

517 U.S. 681, 687 (1996)); accord Eisen v. Venulum Ltd., 244 F. Supp. 3d 324, 341 (W.D.N.Y.

2017) (applying New York law). Contracts signed by minors are voidable, not void. I.C. ex rel.

Solovsky v. Delta Galil USA, 135 F. Supp. 3d 196, 208 (S.D.N.Y. 2015) (applying New York

law); see Scott Eden Mgmt. v. Kavovit, 563 N.Y.S.2d 1001, 1002 (Sup. Ct. 1990). New York

law offers minors the right to disaffirm a contract, not to find that no enforceable contract exists.

See Shields v. Gross, 448 N.E.2d 108, 110 (N.Y. 1983); accord I.C. ex rel. Solovsky at 135 F.

Supp. 3d at 208. While a party has an absolute right to disaffirm a contract entered into as a

minor “within a reasonable time after becoming of age,” I.C. ex rel. Solovsky at 135 F. Supp. 3d

at 209, after disaffirmance a minor “‘is not entitled to retain an advantage from a transaction

which he repudiates.’” Id. (quoting Joseph v. Schatzkin, 181 N.E. 464, 465 (N.Y. 1932)).

       Under New York law, an arbitration agreement is invalid if it is unconscionable or was

the product of economic duress. See Tong v. S.A.C. Capital Mgmt., LLC, 860 N.Y.S.2d 84, 85

(1st Dep’t 2008); accord Molina v. Kaleo, Inc., 363 F. Supp. 3d 344, 349 (S.D.N.Y. 2019). A

contract is unconscionable when it is “‘so grossly unreasonable or unconscionable in the light of



                                                  7
         Case 1:19-cv-06660-LGS Document 29 Filed 02/24/20 Page 8 of 12



the mores and business practices of the time and place as to be unenforceable according to its

literal terms.’” Molina, 363 F. Supp. 3d at 349 (quoting Gillman, 534 N.E.2d at 828).

Unconscionability contains a procedural and substantive component, see Gillman, 534 N.E.2d at

828, with the procedural component asking whether a party lacked “meaningful choice” in

entering into the contract. Molina, 363 F. Supp. 3d at 349. Courts consider factors such as

“whether deceptive or high-pressured tactics were used, the use of fine print in the contract, the

experience and education of the party claiming unconscionability, and whether there was

disparity in bargaining power [including age].” Am. Family Life Assurance Co. of New York v.

Baker, 778 F. App’x 24, 26 (2d Cir. 2019) (summary order) (quoting Gillman, 534 N.E.2d at

828). Substantive unconscionability exists where the contractual terms are “grossly

unreasonable” and favor the party seeking to enforce the contract. Mizrahi v. Mizrahi, 99

N.Y.S.3d 63, 66 (2d Dep’t 2019); accord Molina, 363 F. Supp. 3d at 349.

       DISCUSSION

       Plaintiffs do not contest that they had a contractual relationship with Defendant, nor the

validity of the T&C as a whole. Rather, the Complaint alleges that only the Arbitration

Provision is unconscionable, was signed under some form of duress and lacks mutual assent

because Plaintiffs are minors and registered for the SAT exam on their own behalf. Plaintiffs

also contend that the conduct at issue related to the May 2019 exam is appropriately considered

an Invalid Score dispute, which requires Defendant to give Plaintiffs an opportunity to submit

additional information and prohibits arbitration for tests administered outside the United States

and U.S. territories. For the following reasons, Plaintiffs’ arguments are unpersuasive, and

Defendant’s motion to compel arbitration is granted.




                                                 8
         Case 1:19-cv-06660-LGS Document 29 Filed 02/24/20 Page 9 of 12



       A.      Whether the Arbitration Provision is Valid

       The Arbitration Provision is valid because Plaintiffs have not established that it is either

procedurally or substantively unconscionable. Plaintiffs’ argument about their status as minors

during exam registration relates to procedural unconscionability of the Arbitration Provision. If

an arbitration agreement is unconscionable or is the product of economic duress, it is invalid

under New York law. Molina, 363 F. Supp. 3d at 349. Even if there were procedural

unconscionability due to Plaintiffs’ age, Plaintiffs are not entitled to argue both that Defendant

breached the T&C and seek the release of the May 2019 exam scores, while also claiming the

Arbitration Provision was unconscionable. See Stony Brook Marine Transp. Corp. v. Wilton,

No. 94 Civ. 5880, 1996 WL 913180, at *5 (E.D.N.Y. May 1, 1996) (concluding that plaintiff

“cannot rely on the contract when it works to their advantage, and repudiate it when it works to

their disadvantage” where plaintiff sued for recovery on an agreement and then disputed its terms

in response to defendants’ claim that an arbitration agreement governed). This principle applies

to both minors and adults. See I.C. ex rel. Solovsky, 135 F. Supp. 3d at 209 (observing that,

under New York law, “[t]he privilege of infancy is to be used as a shield, not as a sword”

(quoting Rice v. Butler, 55 N.E. 275, 276 (N.Y. 1899))).

       Further, other than Plaintiffs’ arguments regarding age, Plaintiffs do not offer any facts to

suggest that Defendant utilized “high pressured tactics” or put Plaintiffs under duress, see I.C. ex

rel. Solovsky at 135 F. Supp. 3d at 208 (observing that plaintiff could not claim lack of mutual

assent on the sole basis of age), or denied Plaintiffs the opportunity to read and understand the

Agreement before signing it. See Chung Chang v. Warner Bros. Entm’t, No. 19 Civ. 2091, 2019

WL 5304144, at *3 (S.D.N.Y. Oct. 21, 2019) (applying New York law and rejecting plaintiff’s

argument that an arbitration agreement was “buried” in a contract, where the provision covered



                                                 9
        Case 1:19-cv-06660-LGS Document 29 Filed 02/24/20 Page 10 of 12



over one full page in an eleven-page document); Suqin Zhu v. Hakkasan NYC LLC, 291 F. Supp.

3d 378, 391 (S.D.N.Y. 2017) (rejecting the argument that an arbitration agreement was

procedurally unconscionable because plaintiffs, who did not read or understand English, did not

make reasonable efforts to have the agreement explained to them, as required by New York law).

       Similarly, the fact that student test takers were required to agree to the T&C, including

the Arbitration Provision, to sit for the SAT exam does not render the contract one of adhesion.

See Velez v. Credit One Bank, No. 15 Civ. 4752, 2016 WL 324963, at *4-5 (E.D.N.Y. Jan. 25,

2016) (applying New York law and finding that plaintiff had not met her burden to demonstrate

the unconscionability of an arbitration agreement in part because she “fail[ed] to show that she

lacked a meaningful choice in choosing [d]efendant’s credit card services” and where there was

no evidence of “high-pressure sales tactics”).

       With respect to substantive unconscionability, the terms of the Arbitration Provision are

not “grossly unreasonable” or “outrageous,” as they bind both parties equally to arbitration. See

Suqin Zhu, 291 F. Supp. 3d at 392 (concluding that the arbitration clause at issue was not

substantively unconscionable, in part, because the terms of the agreement applied equally to both

parties). That the Arbitration Provision provides that each party is responsible for its own fees

and expenses incurred in connection with the arbitration, regardless of outcome, is also

insufficient to render it substantively unconscionable. See Epstein Becker & Green, P.C. v.

Brown, No. 10 Civ. 4784, 2010 WL 3835067, at *3 (S.D.N.Y. Sept. 10, 2010) (applying New

York law and concluding that the term in the arbitration agreement that the parties share the costs

and expenses of arbitration which was not, on its face, “grossly unreasonable or

unconscionable”). The same is true of the class action waiver provision. See Chatziplis v.

PriceWaterhouseCoopers LLP, No. 17 Civ. 4109, 2018 WL 3323820, at *3 (S.D.N.Y. July 6,



                                                 10
         Case 1:19-cv-06660-LGS Document 29 Filed 02/24/20 Page 11 of 12



2018) (applying New York law and concluding that the class action waiver provision in the

arbitration agreement was not “grossly unreasonable”). Accordingly, the Arbitration Provision is

valid.

         B.     Whether the Arbitration Provision Applies to the Claims at Issue

         The claims at issue are arbitrable because the Invalid Score subsection vests Defendant

with discretion to determine which subsection, within the “Grounds for Score Cancelation”

section of the T&C, governs. Plaintiffs argue that because the dispute is, broadly speaking,

about “invalid” or “canceled” scores, the May 2019 exam conduct falls under the Invalid Score

subsection, which provides that arbitration is available only for tests administered in the United

States and U.S. territories and allows test takers to submit additional information to rebut

evidence of misconduct. However, the “Invalid Score” subsection also allows Defendant “at any

time before, during, or after a review of questionable scores” to find that test misconduct has

occurred and treat a matter under the Misconduct subsection.

         During the post-exam analytics process, Defendant identified a cluster of several hundred

geographically proximate test takers, including Plaintiffs, with statistically unlikely overlapping

answer patterns. Upon further investigation, Defendant discovered additional evidence of

potential misconduct, including: “(1) remarkable answer similarities with groups of other test

takers; (2) regional patterns of such matching answers; (3) incidents of test misconduct in the

Middle East in connection with this administration; (4) prior misconduct among some of the test

takers; and (5) perfect or near-perfect matches with correct and incorrect answers on confiscated

answer keys.” Upon further review of the evidence, out of the larger cluster, Defendant

determined that the conduct of certain test takers, including Plaintiffs, fell under the Misconduct

section, rather than the Invalid Score section, based on overwhelming and irrefutable evidence of



                                                 11
        Case 1:19-cv-06660-LGS Document 29 Filed 02/24/20 Page 12 of 12



misconduct. Defendant’s choice to treat Plaintiffs’ May 2019 SAT exam conduct under the

Misconduct subsection -- which does not permit test takers to submit rebuttal evidence and is

subject to the Arbitration Provision -- was within its discretion. Accordingly, Defendant’s

motion to compel arbitration is granted.

       As Defendant is entitled to compel Plaintiffs to arbitrate this litigation, Defendant’s

motion to stay the litigation pending arbitration is also granted. Nicosia, 834 F.3d at 229 (“The

district court must stay proceedings once it is satisfied that the parties have agreed in writing to

arbitrate an issue or issues underlying the district court proceeding.” (internal quotation mark

omitted)).

       CONCLUSION

       For the foregoing reasons, Defendant’s motion to compel arbitration and stay the case is

GRANTED. The Clerk of Court is respectfully directed to close the motion at Docket No. 15.


Dated: February 24, 2020
       New York, New York




                                                 12
